DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-3, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. Pub. No. US 20190251338 A1 in view of Shimaoka et al. Pub. No. US US 20190114941 A1.
	Regarding Claim  1,  Yamauchi teaches a work support system (Para 35, In a factory, the manufacturing line 20 including manufacturing devices and a carrier device is set up in the target range 36 i.e., work support system), comprising: 
	an identification unit (Fig. 4 Unit 46, Area identifying unit) , which identifies a target of an inquiry (Para 40, area identifying unit 46 refers to the information stored in the area information storing unit 42 and identifies, as the job area, one partial area 38 that, from among a plurality of partial areas 38, includes the worker positions identified by the position identifying unit 44. Then, the area identifying unit 46 sends the information indicating the identified job area to the selecting unit 50 i.e.,  identifies a target of an inquiry); 
	a selection unit which selects determination model information (Para 47, The selecting unit 50 selects at least a single determiner associated with the identified job area from among a plurality of determiners stored in the determiner storing unit 48 i.e., a selection unit which selects determination model information) corresponding to each of one or more targets of inquiry identified by the identification unit (Para 47, when the partial area 38-A is identified as the job area, the selecting unit 50 selects the first determiner. When the partial area 38-B is identified as the job area, the selecting unit 50 selects the second and third determiners. When the partial area 38-C is identified as the job area, the selecting unit 50 selects the fourth and fifth determiners i.e., each of one or more targets of inquiry identified by the identification unit) from a 
	a determination unit (Fig. 4 Unit 54, determining unit) which determines (Para 50, the determining unit 54 determines whether the worker is doing the component replenishment job, or the device operation job, or the job of taking notes, or the carriage moving job, or the PC input job ) whether each of the targets of inquiry is correct by using each of the determination models in which the determination model information, which was selected by the selection unit, corresponding to each of the one or more targets of inquiry identified by the identification unit has been set in the determination model (Para 54, at step S13, the determination device 30 identifies, as the job area, a single partial area 38 that, from among a plurality of partial areas 38, includes the identified worker positions. Then, at step S14, the determination device 30 selects at least a single determiner associated with the identified job area from among a plurality of determiners stored in the determiner storing unit 48. Subsequently, at step S15, the 
	an output unit (Fig. 6 and Para 58, display control unit 58) which outputs a determination result of the determination unit (Para 58, display control unit 58 displays the job type, which is determined by the determining unit 54, in the display device. The display control unit 58 displays the current job type in the display device).
	Yamauchi teaches the administrator becomes able to confirm whether the worker is performing the jobs in a correct way which can be read as inquiry from a worker but does not specifically teaches a work support system and an identification unit, which identifies a target of an inquiry from a worker  based on a video acquired by an imaging device.
	However, in the same field of endeavor, 	Shimaoka teaches a work support system (Fig. 3 and Para 27, the work assistance system 1 is provided to a cooking counter 100 where a worker H1 prepares a food ordered by a customer), comprising: 
	an identification unit, which identifies (Fig. 1 Unit 33, object identification unit) a target of an inquiry from a worker based on a video acquired by an imaging device (Para 46, The object identification unit 33 generates in advance a learned model for identifying foodstuffs from images of the work area 110 by machine learning or deep learning using images of foodstuffs stored in the storage device 8. The object 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Yamauchi with the method of Shimaoka so as to provide  technology to reduce the number of mistakes and support the worker more efficiently (see Shimaoka Para 4).
	Regarding Claim  2,  The work support system according to claim 1, wherein the selection unit, for each work, extracts one or more targets of inquiry related to work currently being performed from information which prescribes one or more work-related targets of inquiry, selects targets of inquiry which are the same as the extracted one or more targets of inquiry from the one or more targets of inquiry identified by the identification unit, and selects the determination model information corresponding to each of the selected targets of inquiry from the storage unit (Para 54). 
	Regarding Claim  3,  The work support system according to claim 1, further comprising: a detection unit which detects a causative action of erroneous work by using the video acquired by the imaging device and a detection model capable of detecting a causative action of erroneous work, wherein, when a causative action of erroneous work is detected by the detection unit, the output unit outputs information which urges the worker to make an inquiry for confirming the work (Para 54-55). 
	Regarding Claim  6,  The work support system according to claim 1, wherein, in cases where the identification unit identifies a plurality of work-related objects as a target of an inquiry from a worker, when an action of the worker for identifying a predetermined object among the plurality of objects is detected, the identification unit notifies the predetermined object to the selection unit (Para 40). 
	Regarding Claim  7,  it has been rejected for the same reasons as claim 1.
Allowable Subject Matter
Claim 4 in combination of 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art reference fail to teach the limitation of “further comprising:
a retaining unit which retains the video related to the causative action of erroneous work; and a learning unit which learns a detection model used by the detection unit for detecting a causative action of erroneous work based on the video retained by the retaining unit and a decision unit which identifies a content of an inquiry from a worker's voice, refers to information which prescribes one or more targets of inquiry for each content of inquiry, and decides one or more targets of inquiry corresponding to the identified content of inquiry, wherein the identification unit notifies the identified one or more targets of inquiry to the selection unit when each of the one or more targets of inquiry decided by the decision unit and each of the identified one or . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP WO2020240918 A1 - Work support system, work support method and program
CN 113302633 A - Method and system for detecting food rubbish
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647